 

Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT
AND QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION AND QUALIFICATION IS
NOT REQUIRED.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE MAKER AND THE
SECURITY HOLDER DATED THE DATE HEREOF, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE MAKER.

 

BIOHITECH GLOBAL, INC.
[FORM OF]

CONVERTIBLE PROMISSORY NOTE

 



$____________ ____________, 2017



 

 

FOR VALUE RECEIVED, BioHiTech Global, Inc. (the “Maker”) hereby promises to pay
to the order of __________________ or his, her or its successors or assigns (the
“Holder”) the principal amount of ___________________________ Dollars
($__________) (the “Principal Amount”). This Convertible Promissory Note shall
be referred to herein as the “Note” and referred to collectively with other
notes of the same series as the “Notes”.

 

1.        Purpose. This Note is made and delivered by the Maker to the Holder as
of the date first written above (the “Original Issue Date”) pursuant to the
terms of that certain Securities Purchase Agreement, dated the date hereof, by
and among the Maker and the Holder (the “Purchase Agreement”). This Note is one
of a series of substantially identical Notes issued by the Maker in connection
with the Purchase Agreement. All capitalized terms used and not defined herein
shall have the meanings ascribed to them in the Purchase Agreement.

 

2.        Interest. Simple interest on the Principal Amount from time-to-time
remaining unpaid shall accrue from the date of this Note at the rate of eight
percent (8%) per annum. Interest shall be computed on the basis of a 360 day
year and a 30 day month. Interest shall be paid, at the Maker’s option, in cash,
or in shares of Maker’s Common Stock or in a mix of both, as further specified
herein.

 

3.        Maturity Date. All amounts, including principal and interest, payable
hereunder shall be due and payable on the earliest to occur of (i) twenty-four
(24) months from the Initial Closing Date (the “Calendar Due Date”), (ii) the
listing (the “Listing”) of the Maker’s Common Stock on The Nasdaq Stock Market
or NYSE MKT (each, a “National Exchange”), or (iii) a Change of Control (as
defined below). Such date shall be referred to herein as the “Maturity Date”.

 

4.         Methods of Repayment.

 

4.1       Mandatory Conversion at Maturity. On the Maturity Date, all amounts
payable hereunder (except for interest, which is subject to payment in
accordance with Section 4.3 of this Note) shall be repaid with shares of the
Maker’s Common Stock in accordance with the terms of Section 5.1 of this Note.

 

4.2       Optional Conversion prior to Maturity. Prior to the Maturity Date, all
or a portion of the principal payable hereunder, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which is subject to payment in accordance with Section 4.3 of this Note), may
from time to time, at the sole option of the Holder, be repaid with shares of
the Maker’s Common Stock in

 

 1 

 

accordance with the terms of Section 5.2 of this Note. Each date of such an
optional conversion shall be referred to herein as an “Optional Conversion
Date”.

 

4.3       Method of Interest Payment. Interest payable hereunder shall be paid
on the earlier of the Maturity Date or the Optional Conversion Date of the
outstanding principal amount of the Note as to which such interest has accrued.
Such payment may be made in cash, in shares of the Maker's Common Stock, or in a
mixture of both, at the election of the Maker. If the Maker elects to pay any
portion of the interest in shares, such shares will be converted in accordance
with Section 5.3 of this Note.

 

4.4       No Prepayment Right. All amounts payable hereunder shall be repaid on
the Maturity Date or on one or more Optional Conversion Dates.

 

5.         Conversion of Note. The following provisions shall govern the
conversion into shares of Common Stock of any and all amounts due under this
Note.

 

5.1       Mandatory Conversion at Maturity. On the Maturity Date, all amounts
payable hereunder (except for interest, which shall be paid in accordance with
Section 5.3 of this Note) shall be paid in shares of the Maker’s Common Stock at
a conversion price (the “Mandatory Principal Conversion Price”) equal to the
lowest of: (i) $2.75 (the “Closing Price”), (ii) the Listing Price (as defined
below), (iii) the Public Offering Price (as defined below), (iv) the Private
Offering Price (as defined below), or (v) the Change of Control Price (as
defined below). The “Listing Price” means the lower of the opening and closing
National Exchange prices (as appropriately adjusted to reflect stock dividends,
stock splits, combinations, recapitalizations and the like with respect to the
Maker’s capital stock after the date hereof) on such day that the Maker’s Common
Stock is first traded on a National Exchange. The “Public Offering Price” means
the price per share (as appropriately adjusted to reflect stock dividends, stock
splits, combinations, recapitalizations and the like with respect to the Maker’s
capital stock after the date hereof) paid by public investors in an underwritten
public offering conducted in connection with the Listing, without regard to any
underwriting discount or other offering expense. The “Private Offering Price”
means the lowest price per share (as appropriately adjusted to reflect stock
dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) paid by investors in
any private equity, equity-linked or debt financing (other than the Offering)
conducted after the date hereof prior to the Listing, without regard to any
broker’s fee or other offering expense. The “Change of Control Price” means the
per-share consideration (as appropriately adjusted to reflect stock dividends,
stock splits, combinations, recapitalizations and the like with respect to the
Maker’s capital stock after the date hereof) paid in the Change of Control.

 

5.2       Optional Conversion prior to Maturity. On each Optional Conversion
Date, if any, all principal to be repaid on such date, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which shall be paid in accordance with Section 5.3 of this Note) shall be paid
in shares of the Maker’s Common Stock at a conversion price (the “Optional
Principal Conversion Price”) equal to the Closing Price.

 

5.3       Conversion of Interest. On the Maturity Date and on each Optional
Conversion Date, if any, the portion of the interest then payable hereunder that
the Maker elects to pay in shares, if any, shall be paid in shares of the
Maker’s Common Stock at a conversion price (the “Interest Conversion Price”)
equal to the closing public market price (as appropriately adjusted to reflect
stock dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) of the Maker’s
Common Stock on the Trading Day immediately prior to the date of Maturity or
such Optional Conversion Date, as applicable.

 

5.4       Conversion Price. The number of shares of Common Stock issuable upon
conversion pursuant to Sections 5.1, 5.2 or 5.3 shall be determined by dividing
(x) the Principal Amount (plus other amounts payable) and the amount accrued
interest, as the case may be, to be paid (the “Conversion Amount”) by (y) the
Mandatory Principal Conversion Price, the Optional Principal Conversion Price or
the Interest Conversion Price, as applicable.

 

 2 

 

5.5       No Fractional Shares. The Maker shall not issue any fraction of a
share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Maker shall round up such
fraction of a share of Common Stock to the nearest whole share. The Maker shall
pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion.

 

5.6       Mechanics of Conversion. Within 20 days of the Maturity Date and each
Optional Conversion Date, if any, the Maker shall transmit to the Holder the
number of shares of Common Stock representing full repayment of the Conversion
Amount being made on such date, and cash to the extent interest due on such date
is being paid in cash, together with an explanation of the calculation of the
share and cash amounts being transmitted. Upon receipt of such items, the Holder
shall surrender this Note to a common carrier for delivery to the Maker as soon
as practicable on or following such date (and shall execute an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction). The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Maturity
Date or Optional Conversion Date, as applicable.

 

5.7       Reservation of Common Stock. Until the Notes are paid in full, the
Maker shall at all times keep reserved for issuance under this Note such number
of shares of Common Stock as shall be necessary to satisfy the Maker’s
obligation to issue shares of Common Stock hereunder assuming all amounts
payable under this Note shall be paid in shares of Common Stock (without regard
to any limitation otherwise contained herein with respect to the number of
shares of Common Stock that may be acquirable upon exercise of this Note). If,
notwithstanding the foregoing, and not in limitation thereof, at any time any of
the Notes remain outstanding, the Maker does not have a sufficient number of
authorized and unreserved shares of Common Stock (the “Required Reserve Amount”)
to satisfy its obligation set forth in this Section 5.7 (such failure, an
“Authorized Share Failure”), then the Maker shall immediately take all action
necessary to increase the Maker’s authorized shares of Common Stock to an amount
sufficient to allow the Maker to maintain the Required Reserve Amount for all
the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Maker shall, to the extent
necessary or advisable in order to cure sure Authorized Share Failure, hold a
meeting of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock, in connection with such meeting, provide each
shareholder with a proxy statement, and use its best efforts to solicit its
shareholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the shareholders that they
approve such increase.

 

5.8       Adjustments. The applicable Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 5 hereof, shall be subject to adjustment from time to time upon the
happening of certain events while the Maker’s conversion obligations remain
outstanding, as follows:

 

5.8.1           Adjustment Due to Dilutive Issuance. If, at any time when any
portion of the Note remains unpaid or unconverted, the Borrower issues or sells,
or in accordance with this Section 5.8.1 hereof is deemed to have issued or
sold, any shares of Common Stock for no consideration or for a consideration per
share (before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) or for consideration per share
which is less than the Conversion Price in effect on the date of such issuance
(or deemed issuance) of such shares of Common Stock (a “Dilutive Issuance”),
then immediately upon the Dilutive Issuance, the Conversion Price will be
reduced to the amount of the consideration per share received by the Borrower in
such Dilutive Issuance.

 

5.8.2       The Borrower shall be deemed to have issued or sold shares of Common
Stock if the Borrower in any manner issues or grants any warrants, rights or
options (not including employee stock option plans), whether or not immediately
exercisable, to subscribe for or to purchase Common Stock or other securities
convertible into or exchangeable for Common Stock (“Convertible Securities”)
(such warrants, rights and options to purchase Common Stock or

 

 3 

 

Convertible Securities are hereinafter referred to as “Options”) and the price
per share for which Common Stock is issuable upon the exercise of such Options
is less than the Conversion Price then in effect, then the Conversion Price
shall be equal to such price per share. For purposes of the preceding sentence,
the “price per share for which Common Stock is issuable upon the exercise of
such Options” is determined by dividing (i) the total amount, if any, received
or receivable by the Borrower as consideration for the issuance or granting of
all such Options, plus the minimum aggregate amount of additional consideration,
if any, payable to the Borrower upon the exercise of all such Options, plus, in
the case of Convertible Securities issuable upon the exercise of such Options,
the minimum aggregate amount of additional consideration payable upon the
conversion or exchange thereof at the time such Convertible Securities first
become convertible or exchangeable, by (ii) the maximum total number of shares
of Common Stock issuable upon the exercise of all such Options (assuming full
conversion of Convertible Securities, if applicable). No further adjustment to
the Conversion Price will be made upon the actual issuance of such Common Stock
upon the exercise of such Options or upon the conversion or exchange of
Convertible Securities issuable upon exercise of such Options.

 

5.8.3       Additionally, the Borrower shall be deemed to have issued or sold
shares of Common Stock if the Borrower in any manner issues or sells any
Convertible Securities, whether or not immediately convertible (other than where
the same are issuable upon the exercise of Options), and the price per share for
which Common Stock is issuable upon such conversion or exchange is less than the
Conversion Price then in effect, then the Conversion Price shall be equal to
such price per share. For the purposes of the preceding sentence, the “price per
share for which Common Stock is issuable upon such conversion or exchange” is
determined by dividing (i) the total amount, if any, received or receivable by
the Borrower as consideration for the issuance or sale of all such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Borrower upon the conversion or exchange thereof at the time
such Convertible Securities first become convertible or exchangeable, by (ii)
the maximum total number of shares of Common Stock issuable upon the conversion
or exchange of all such Convertible Securities. No further adjustment to the
Conversion Price will be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities.

 

5.8.4           Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 5.8, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 

5.8.5       Merger, Sale of Assets, etc. If the Maker at any time shall
consolidate with or merge into or sell or convey all or substantially all of its
assets to any other entity, this Note, as to the unpaid Principal Amount thereof
and other payments and interest accrued thereon, shall thereafter be deemed to
evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 5.8 shall apply to such securities of
such successor or purchaser after any such consolidation, merger, sale or
conveyance.

 

5.8.6       Reclassification, etc. If the Maker at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid Principal Amount thereof and other

 

 4 

 

payments and interest accrued thereon, shall thereafter be deemed to evidence
the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.

 

5.8.7       Notice of Adjustment. Whenever the applicable Conversion Price is
adjusted pursuant to this Section 5.8, the Maker shall promptly mail to the
Holder a notice setting forth the applicable Conversion Price after such
adjustment and setting forth a statement of the facts requiring such adjustment.

 

6.           Registration; Book-Entry. The Maker shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal Amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error, and to that extent the Maker and the
holders of the Notes shall treat each person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of the Principal Amount and interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only in accordance with the terms of
Section 12.3 of this Note and by registration of such assignment or sale on the
Register.

 

7.           Defaults; Remedies.

 

7.1       Events of Default. The occurrence of any one or more of the following
events shall constitute an event of default hereunder (each, an “Event of
Default”):

 

7.1.1       The Maker fails to make any payment when due under this Note;

 

7.1.2       The Maker fails to observe and perform any of its covenants or
agreements on its part to be observed or performed under the Purchase Agreement
or any other Transaction Document, and such failure shall continue for more than
30 days after notice of such failure has been delivered to the Maker;

 

7.1.3       Any representation or warranty made by the Maker in the Purchase
Agreement or any other Transaction Document is untrue as of the date of such
representation or warranty except, in the case of a breach of a representation
or warranty which is curable, only if such breach continues for a period of at
least 20 consecutive Business Days;

 

7.1.4       The Maker admits in writing its inability to pay its debts generally
as they become due, files a petition in bankruptcy or a petition to take
advantage of any insolvency act, makes an assignment for the benefit of its
creditors, or consents to the appointment of a receiver of itself or of the
whole or any substantial part of its property, or has a petition filed against
it be adjudicated a bankrupt, or files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof;

 

7.1.5       A court of competent jurisdiction enters an order, judgment, or
decree appointing, without the consent of the Maker, a receiver of the Maker or
of the whole or any substantial part of its property, or approving a petition
filed against the Maker seeking reorganization or arrangement of the Maker under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, and such order, judgment, or decree
shall not be vacated or set aside or stayed within 60 days from the date of
entry thereof;

 

7.1.6       Any court of competent jurisdiction assumes custody or control of
the Maker or of the whole or any substantial part of its property under the
provisions of any other law for the relief or aid of debtors, and such custody
or control is not be terminated or stayed within 60 days from the date of
assumption of such custody or control;

 

 5 

 

7.1.7.       This Note ceases to be, or is asserted by the Maker not to be, a
legal, valid and binding obligation of the Maker enforceable in accordance with
its terms;

 

7.1.8       A judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Maker which judgments are not,
within 60 days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a creditworthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Maker certifies that it has not
received a written statement from such insurer or indemnity provider denying
such coverage (which written statement shall be reasonably satisfactory to the
Holder) and if the Maker will receive the proceeds of such insurance or
indemnity within 30 days of the issuance of such judgment;

 

7.1.9       A default by the Maker occurs under one or more obligations in an
aggregate monetary amount in excess of $250,000 for more than 30 days after the
applicable due dates, unless the Maker is contesting the validity of each such
obligation in good faith and has segregated cash funds equal to not less than
one-half of the disputed amount;

 

7.1.10       The Maker fails to deliver the shares of Common Stock to the
Holder; pursuant to and in the form required by this Note or, if required, a
replacement Note, more than five Business Days after the required delivery date
of such Common Stock or replacement Note;

 

7.1.11       The Maker fails to have reserved for issuance upon conversion of
this Note the amount of Common Stock set forth in this Note; or

 

7.1.12       Any such Event of Default occurs with respect to any of the other
Notes.

 

7.2       Notice by the Maker. The Maker shall notify the Holder in writing as
soon as reasonably practicable but in no event more 5 Business Days after the
occurrence of any Event of Default of which the Maker acquires knowledge.

 

7.3       Remedies. Upon the occurrence of any Event of Default, all sums due
and payable to the Holder under this Note shall, at the option of the Holder,
become due and payable immediately without presentment, demand, notice of
nonpayment, protest, notice of protest, or other notice of dishonor, all of
which are hereby expressly waived by the Maker. Any payment under this Note (i)
not paid within 10 days following the Calendar Due Date or (ii) due immediately
following acceleration by the Holder shall bear interest at the rate of 15% from
such Calendar Due Date or acceleration, as applicable, until paid, subject to
Section 7.5. To the extent permitted by law, the Maker waives any right to and
stay of execution and the benefit of all exemption laws now or hereafter in
effect. In addition to the foregoing, upon the occurrence of any Event of
Default, the Holder may forthwith exercise singly, concurrently, successively,
or otherwise any and all rights and remedies available to the Holder at law, in
equity, or otherwise.

 

7.4       Remedies Cumulative, etc. No right or remedy conferred upon or
reserved to the Holder under this Note, or now or hereafter existing at law or
in equity or otherwise, is intended to be exclusive of any other right or
remedy, and each and every such right or remedy shall be cumulative and
concurrent, and shall be in addition to every other such right or remedy, and
may be pursued singly, concurrently, successively, or otherwise, at the sole
discretion of the Holder, and shall not be exhausted by any one exercise thereof
but may be exercised as often as occasion therefor may occur. No act of the
Holder shall be deemed or construed as an election to proceed under any one such
right or remedy to the exclusion of any other such right or remedy; furthermore,
each such right or remedy of the Holder shall be separate, distinct, and
cumulative and none shall be given effect to the exclusion of any other.

 

7.5       Usury Compliance. All agreements between the Maker and the Holder are
expressly limited, so that in no event or contingency whatsoever, whether by
reason of the consideration given with respect to this Note, the acceleration of
maturity of the unpaid Principal Amount and interest thereon, or otherwise,
shall the amount paid or agreed to be paid to the Holder for the use,
forbearance, or detention of

 

 6 

 

the indebtedness which is the subject of this Note exceed the highest lawful
rate permissible under the applicable usury laws. If, under any circumstances
whatsoever, fulfillment of any provision of this Note shall involve transcending
the highest interest rate permitted by law which a court of competent
jurisdiction deems applicable, then the obligations to be fulfilled shall be
reduced to such maximum rate, and if, under any circumstances whatsoever, the
Holder shall ever receive as interest an amount that exceeds the highest lawful
rate, the amount that would be excessive interest shall be applied to the
reduction of the unpaid Principal Amount under this Note and other amounts
(excluding interest) owed in respect of this Note, and not to the payment of
interest, or, if such excessive interest exceeds the unpaid balance of the
Principal Amount under this Note and such other amounts (excluding interest),
such excess shall be refunded to the Maker. This provision shall control every
other provision of all agreements between the Maker and the Holder.

 

8.       Replacement of Note. Upon receipt by the Maker of evidence satisfactory
to it of the loss, theft, destruction, or mutilation of this Note and (in case
of loss, theft, or destruction) of indemnity satisfactory to it, and upon
surrender and cancellation of this Note, if mutilated, the Maker will make and
deliver a new Note of like tenor in lieu of this Note.

 

9.           Maker’s Covenants and Agreements.

 

9.1       Restricted Payments. The Maker shall not, and the Maker shall not
permit any of its subsidiaries (if any) to, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any capital stock or all or any portion of any indebtedness, whether by way
of payment in respect of principal of, interest on or premium or any other
amount due in connection with, such indebtedness if at the time such payment is
due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

9.2       Valid Issuance of Securities. The Maker covenants that the securities
issuable upon the conversion of this Note will, upon conversion of this Note, be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges in respect of the issue thereof.

 

9.3       Timely Notice. The Maker shall give the Holder at least 10 days’
advance written notice prior to the closing of a Change of Control, provided
that the Holder agrees to be bound by any applicable confidentiality agreement
or agreements the Maker shall deem necessary or appropriate.

 

10.        Seniority. While the Notes remain outstanding, the Maker shall not
issue any debt or securities pari passu or senior to the Notes, except for
customary trade financing, mortgages, leases, or other commercial financing
activities or any stock option or incentive compensation plans, without the
written consent of holders of an aggregate majority of the principal amount of
the Notes then outstanding.

 

11.         Certain Definitions.

 

11.1       “Business Day” means any day that is not a Saturday, Sunday, federal
holiday or bank holiday in any jurisdiction in which the Maker holds a
substantial portion of its assets.

 

11.2       “Change of Control” means any liquidation, dissolution, or winding up
of the Maker, either voluntary or involuntary, and shall be deemed to be
occasioned by, or to include, (i) the acquisition of the Maker by another entity
by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation) unless the Maker’s shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Maker’s acquisition or sale or otherwise) hold at least a majority of the voting
power of the surviving or acquiring entity or its direct or indirect parent
entity (except that any bona fide equity or debt financing transaction for
capital raising purposes shall not be deemed a Change of Control for this
purpose) and (ii) a sale, exclusive license or other disposition of all or
substantially all of the assets of the Maker, including a sale, exclusive
license or

 

 7 

 

other disposition of all or substantially all of the assets of one or more of
the Maker’s subsidiaries, if such assets constitute substantially all of the
assets of the Maker and such subsidiaries taken as a whole.

 

11.3       “Conversion Price” means either the Principal Conversion Price or
Interest Conversion Price, as applicable.

 

11.4       “Trading Day” means a day on which any of the following markets or
exchanges on which the Common Stock is listed or quoted is open for trading: the
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the OTCQB marketplace or the
OTCQX marketplace (or any successors to any of the foregoing).

 

11.5       “Transaction Document” means this Note, the Purchase Agreement and
the Warrant issued by the Maker to the Holder pursuant to the Purchase
Agreement.

 

12.       Amendments, Waivers, and Consents.

 

12.1       Amendment and Waiver by the Holders. The Notes, including this Note,
may be amended, modified, or supplemented, and waivers or consents to departures
from the provisions thereof may be given, if the Maker and the holders of an
aggregate majority of the Principal Amount of the Notes then outstanding,
together with a series of notes outstanding with an initial closing date of
November 18, 2016 that are substantially similar to this Note, consent to the
amendment; provided, however, that no term of this Note may be amended or waived
in such a way as to adversely affect the Holder disproportionately to the holder
or holders of any other Notes without the written consent of the Holder and
neither the principal balance nor interest rate of this Note may be amended or
modified without the consent of the Holder. Such consent may not be effected
orally, but only by a signed statement in writing. Any such amendment or waiver
shall apply to and be binding upon the Holder of this Note, upon each future
holder of this Note, and upon the Maker, whether or not this Note shall have
been marked to indicate such amendment or waiver. No such amendment or waiver
shall extend to or affect any obligation not expressly amended or waived or
impair any right consequent thereon.

 

12.2       Severability. In the event that for any reason one or more of the
provisions of this Note or their application to any person or circumstance shall
be held to be invalid, illegal, or unenforceable in any respect or to any
extent, such provision shall nevertheless remain valid, legal, and enforceable
in all other respects and to such extent as may be permissible. In addition, any
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

12.3       Assignment; Binding Effect. The Maker may not assign its obligations
under this Note without the prior written consent of the Holder. Any attempted
assignment in violation of this Section 12.3 shall be null and void. Subject to
the foregoing, this Note inures to the benefit of the Holder and its successors
and assigns, and binds the Maker and its successors and permitted assigns, and
the words “Holder” and “Maker” whenever occurring herein shall be deemed and
construed to include such respective successors and assigns.

 

12.4       Notices Generally. All notices required to be given to any of the
parties hereunder shall be given as set forth in the Purchase Agreement.

 

12.5       Governing Law; Jurisdiction; Jury Trial. This Note shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Maker hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not

 

 8 

 

personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. The Maker hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address it set forth on the signature page hereto and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. In the event that any provision of this
Note is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Maker in
any other jurisdiction to collect on the Maker’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE MAKER
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY. This Note
shall be deemed an unconditional obligation of Maker for the payment of money
and, without limitation to any other remedies of Holder, may be enforced against
Maker by summary proceeding pursuant to New York Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Maker are parties or which Maker delivered to
Holder, which may be convenient or necessary to determine Holder’s rights
hereunder or Maker’s obligations to Holder are deemed a part of this Note,
whether or not such other document or agreement was delivered together herewith
or was executed apart from this Note.

 

12.6       Section Headings, Construction. The headings of paragraphs in this
Note are provided for convenience only and will not affect its construction or
interpretation. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof.

 

12.7       Payment of Collection, Enforcement and Other Costs. If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note, or (b) there occurs any bankruptcy, reorganization, or receivership
of the Maker or other proceedings affecting the Maker’s creditors’ rights and
involving a claim under this Note, then the Maker shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

12.8       Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the Maker
under this Note shall impair any such right, power, or remedy of the Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Note or any waiver on the part of the
Holder of any provisions or conditions of this Note must be made in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Note or by law or otherwise afforded to the
Holders, shall be cumulative and not alternative.

 

[SIGNATURE PAGE FOLLOWS]

 

 9 

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Convertible
Promissory Note to be executed and delivered on the date set forth above on the
cover page of this Note.

 

 



BIOHITECH GLOBAL, INC.               By:           Name:     Title:  



 



 10 

 



 

 